PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas et al.
Application No. 14/834,176
Filed: August 24, 2015
For: PROVIDING FINANCIAL EVENTS USING A PUSH FRAMEWORK
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 2, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed August 17, 2021. The issue fee was timely paid on November 12, 2021.  Accordingly, the application became abandoned on 
November 13, 2021.  A Notice of Abandonment was mailed November 18, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration for all the joint inventors; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

A review of the record indicates the request under 37 CFR 1.48(f) has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and the Notice of Acceptance of Request under 37 CFR 1.48(f) was mailed on December 2, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114, along with a petition under 37 CFR 1.137(a) filed on February 2, 2022, the request under 37 CFR 1.48(f) filed on November 28, 2021, became grantable and is accepted nunc pro tunc.

The application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed February 2, 2022.





/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions